     Case 3:20-cr-00332-B Document 11 Filed 08/04/20           Page 1 of 4 PageID 26



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                  NO. 3:20-CR-332-B

YURI ALISHAEV

             UNOPPOSED MOTION FOR PRESENTENCE PAYMENT

       The United States of America, pursuant to 28 U.S.C. §§ 1651, 2041, and 2042,

moves this Court for an order directing the defendant, Yuri Alishaev, to make payment,

and for the Clerk of Court to accept payment at or before sentencing and entry of

judgment, and in support states the following.

       On August 4, 2020, Yuri Alishaev pled guilty to a one-count information charging

him with committing a misprision of a felony, in violation of 18 U.S.C. § 4. See

Information, Plea Agreement, Factual Resume (Dkts. 1, 3, and 5.) In Alishaev’s plea

agreement, he agreed to pay $150,000 in restitution prior to his plea hearing, and he

further agreed to pay $350,000 prior to sentencing. See Plea Agreement (Dkt. 3 at 5.)

The defendant agrees to pay the $150,000 amount no later than August 11, 2020 and to

pay the $350,000 amount no later than November 11, 2020.

       Pursuant to 28 U.S.C. § 2041, the Clerk of Court is authorized to accept and hold

funds on behalf of a defendant until sentencing, and pursuant to 28 U.S.C. § 2042, the

Clerk of Court is authorized to withdraw and apply the funds to the financial obligations

imposed against the defendant at sentencing. Alishaev may submit payments by

cashier’s checks payable to the Clerk of Court with 3:20-CR-332-B noted on each

Unopposed Motion for Presentence Payment – Page 1
    Case 3:20-cr-00332-B Document 11 Filed 08/04/20            Page 2 of 4 PageID 27



payment mailed or delivered to:

                                       Clerk of Court
                                  Northern District of Texas
                              1100 Commerce Street, Room 1452
                                    Dallas, Texas 75242

       The Court has the discretion to order the requested relief pursuant to the All Writs

Act, which provides that “all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the

usages and principles of law.” See 28 U.S.C. § 1651. The government has conferred

with counsel for the defendant, who has no objection to the requested order in aid of the

plea agreement.

       Thus, the government moves for an order directing the defendant or his agents to

submit payments by cashier’s check made payable and delivered to the Clerk of Court

before sentencing as set forth above. Further, the government moves for an order for the

Clerk of Court to accept presentence payments to be held on deposit until sentencing, and

thereafter apply those funds toward the criminal monetary obligations imposed against

the defendant as provided by law and in accordance with the Clerk’s standard operating

procedures.




Unopposed Motion for Presentence Payment – Page 2
    Case 3:20-cr-00332-B Document 11 Filed 08/04/20                Page 3 of 4 PageID 28



                                                    Respectfully submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY

                                                    /s/ Joseph A. Magliolo
                                                    JOSEPH A. MAGLIOLO
                                                    Assistant United States Attorney
                                                    Texas Bar No. 24074634
                                                    1100 Commerce Street, Third Floor
                                                    Dallas, Texas 75242
                                                    Telephone: (214) 659-8600
                                                    E-mail: joseph.magliolo@usdoj.gov


                            CERTIFICATE OF CONFERENCE

       I hereby certify that on August 3, 2020, I conferred with counsel for Alishaev,

Susan G. Kellman, who informed me that she is unopposed to the relief the government

seeks in this motion.

                                              /s/ Joseph A. Magliolo
                                              Joseph A. Magliolo
                                              Assistant United States Attorney




Unopposed Motion for Presentence Payment – Page 3
    Case 3:20-cr-00332-B Document 11 Filed 08/04/20              Page 4 of 4 PageID 29



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I electronically filed the above Notice of

Appearance of Counsel with the Clerk of Court for the United States District Court,

Northern District of Texas, using the electronic case filing system of the Court. This

filing provided electronic notice of this document to opposing counsel of record.

                                              /s/ Joseph A. Magliolo
                                              Joseph A. Magliolo
                                              Assistant United States Attorney




Unopposed Motion for Presentence Payment – Page 4
